DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 December 2021 has been entered.

Claim Objections
Claims 2, 12, and 17 are object to for the limitation “a maintenance apparatus”.  There is already “a maintenance apparatus” introduced in claims 1, 11, and 16 respectively, and thus the recitation in claims 2, 12 and 17 should be “the maintenance apparatus”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition unit, extraction unit, generation unit, storage processing unit, and display processing unit in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Acquisition unit is being interpreted under 35 U.S.C. 112(f) as pertaining to a processor of a general purpose computer according to ¶0081-0083 of PGPUB US20200073368A1.
Extraction unit is being interpreted under 35 U.S.C. 112(f) as pertaining to a processor of a general purpose computer according to ¶0081-0083 of PGPUB US20200073368A1.
Generation unit is being interpreted under 35 U.S.C. 112(f) as pertaining to a processor of a general purpose computer according to ¶0081-0083 of PGPUB US20200073368A1.
Storage processing unit is being interpreted under 35 U.S.C. 112(f) as pertaining to a processor of a general purpose computer according to ¶0081-0083 of PGPUB US20200073368A1.
Display processing unit is being interpreted under 35 U.S.C. 112(f) as pertaining to a processor of a general purpose computer or display device according to ¶0081-0083 of PGPUB US20200073368A1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 16 recite the limitation “the aging degredation”.  There is insufficient antecedent basis for this limitation in the respective claims.
Claims 2, 12, and 17 recite the limitation “the instrument”.  Claims 1, 11 and 16 (from which claims 2, 12, and 17 depend respectively) recite “one or more instruments”.  It is unclear which “the instrument” of the “one or more instruments” claims 2, 12 and 17 are referring to.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3, 12-13 and 17-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2, 12 and 17 do not further limit the subject matter of claims 1, 11 or 16 respectively.  Claims 2, 12 and 17 present the same subject matter as has .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over KUSUMI (JP-2005043121-A) in view of ARITA (JP-09288510-A).
As to claim 1, KUSUMI teaches an apparatus (¶0017 teaches the “units” of KUSUMI are programmed onto a computer with a processor.) comprising: 
one or more instruments being a measuring device in a plant (¶0002 teaches that the instruments being measured pertain to instruments in a plant.);  an extraction unit configured to extract, from the calibration work information, a plurality of data elements including the instrument identification information and the calibration result from the calibration work information that is related to the maintenance work performed for multiple times on each of the one or more instruments,  the plurality of data elements having a predetermined output format (Figures 1-4 and ¶0017 teach that the information regarding calibrations is sent to the instrument calibration history database (1) and is output to a computer (100) via an input port (101). Calibration “history” is interpreted as a calibration performed at different dates and times. Figures 3 and 4 teach the data is outputted in a predetermined output format.); a generation unit configured to calculate a measurement error for each of the one or more instruments based on the calibration result from the plurality of data elements in a period of time and to generate an output information including an instrument identification information and said measurement error (Figure 1 and ¶0008-0009 teach the history database (1) and calibration data analysis unit (2) are responsible for calculating the “drift amount” (interpreted as measurement error) and using the drift amount to calculate a calibration period prediction.  The calibration period prediction is interpreted as an output information.  ¶0018 teaches that the drift amount can be determined based on input data from the history database (1) by comparing prior calibrations.); a storage processing unit configured to store, on a storage device, the output information generated by the generation unit (Figure 2 teaches the computer (100) has a memory (HD (106)) that is capable of storing the output information.); and a display processing unit configured to acquire the output information from the storage processing unit (Figures 1 and 2 teach a display unit (8) that is described as displaying the output from the analysis of the system in ¶0016.) and to display (1) a change with time of the measurement 2Appl. No.: 16/550,285Attorney Docket No. YKG-0032US Reply to final Office Action dated October 26, 2021 error of the one or more of the instruments presenting a tendency of the aging degradation of the measurement error, per calibration points, of the one or more of the instruments (¶0009-0010 teach that the drift amount is considered (change with time of the measurement error) in order to determine the appropriate cycle of instrument calibration.  This determination is passed on the value of the tolerance deviation of the data.  The “tolerance deviation” is interpreted as the point at which the calibration deviation has “degraded” with time (aging degradation) to where the instrument will need to be calibrated again.), or (2) a change with time of a maximum measurement error of the one or more of the instruments, presenting the tendency of the aging degradation of the maximum measurement error of each of the one or more instruments.
KUSUMI does not explicitly disclose an acquisition unit configured to acquire a plurality of calibration work information about a calibration of one or more instruments performed at different dates and times and a maintenance apparatus configured to perform the calibration of the one or more instruments. 
KUSUMI does not explicitly disclose how the calibration information is obtained.
However, ARITA teaches an acquisition unit configured to acquire a plurality of calibration work information about a calibration of one or more instruments performed at different dates and times (Figure 1 teaches a layout of the communication structure of the apparatus (which is interpreted as the connected network of the plant management systems) where a management device (2) receives data from the maintenance tool (4) via a terminal (3-1 to 3-M)  The terminal is interpreted as an acquisition unit. ¶0050 teaches that the history of the plant is held in a database via the site management device (1).  The history of the plant is interpreted as containing the historical maintenance/calibration data.)  and a maintenance apparatus configured to perform the calibration of the one or more instruments. (Figure 1 teaches a layout of the communication structure of the apparatus where a management device (2) receives data from the maintenance tool (4) via a terminal (3-1 to 3-M). ¶0024 teaches a maintenance tool (4) performs calibrations on units (5-1 to 5-k) on a particular floor of a plant.)
One of ordinary skill would have been motivated to apply the known maintenance tool and acquisition unit technique of ARITA to the calibration information retrieval method of KUSUMI in order to use a portable maintenance tool to calibrate instruments at various location in the plant (ARITA, ¶0024) 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known maintenance tool calibration technique of ARITA to the calibration information retrieval method of KUSUMI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 2, KUSUMI in view of ARITA teaches the apparatus according to claim 1, wherein the acquisition unit receives the calibration work information from a maintenance apparatus that performs the calibration on the instrument. (ARITA, Figure 1 teaches a layout of the communication structure of the apparatus where a management device (2) receives data from the maintenance tool (4) via a terminal (3-1 to 3-M). ¶0024 teaches a maintenance tool (4) performs calibrations on units (5-1 to 5-k) on a particular floor of a plant.  This maintenance tool communicates with a network (See Figure 1), as such can be incorporated into the networked system of KUSUMI to perform the same function.)

As to claim 3, KUSUMI in view of ARITA teaches the apparatus according to claim 2, wherein the extraction unit stores a plurality of input formats corresponding to a plurality of types of maintenance apparatuses; and extracts the plurality of data elements from the calibration work information by using an input format corresponding to a type of the maintenance apparatus that is targeted from the plurality of input formats. (KUSUMI ¶0002 teaches that various types of instruments are used in the plant that the invention is applied to, including flow rate, pressure, and temperature sensors. Figure 3 teaches a calibration record that has specific information regarding what is measured by the instrument that is stored in the history database (1) (which is interpreted as the analogous extraction unit.) The different instruments will have a different format (units, specifications) as they have differing constructions and calibration items.)

As to claim 4, KUSUMI in view of ARITA teaches the apparatus according to claim 1, wherein the generation unit generates the output information by arranging the plurality of data elements in an order defined by the output format.  (KUSUMI ¶0009 teaches that the output information (calibration cycle prediction) is generated based on the information from the calibration data.  The equations/calculation used in the prediction of the calibration cycle are interpreted as placing the data elements (as shown in Figure 3) in some kind of order based on the information on the output format in order to complete the calculations. Applicant does not elaborate on this particular step further in the specification (regarding the “order” and how it is determined by the output format), so the possible interpretation of the prior art is broad.  Additionally, Figure 2 shows the “generation unit” of KUSUMI is located on a computer (100) that is capable of performed the claimed function.)

As to claim 5, KUSUMI in view of ARITA teaches the apparatus according to claim 1, wherein the generation unit causes a result acquired by performing an  (KUSUMI ¶0009 teaches that the output information (calibration cycle prediction) is generated based on the information from the calibration data.  The “operation” performed is a calculation.)

As to claim 11, KUSUMI teaches a non-transitory computer-readable recording medium recording a program that is executed by a computer and causes the computer to function (¶0017 teaches the “units” of KUSUMI are programmed onto a computer with a processor with RAM and a harddrive.) as: the one or more instruments being a measuring device in a plant (¶0002 teaches that the instruments being measured pertain to instruments in a plant.);  4Appl. No.: 16/550,285Attorney Docket No. YKG-0032USReply to final Office Action dated October 26, 2021an extraction unit configured to extract, from the calibration work information, a plurality of data elements including the instrument identification information and the calibration result from the calibration work information that is related to the maintenance work performed for multiple times on each of the one or more instruments,  the plurality of data elements having a predetermined output format (Figures 1-4 and ¶0017 teach that the information regarding calibrations is sent to the instrument calibration history database (1) and is output to a computer (100) via an input port (101). Calibration “history” is interpreted as a calibration performed at different dates and times. Figures 3 and 4 teach the data is outputted in a predetermined output format.); a generation unit configured to calculate  a measurement error for each of the one or more instruments based on the calibration result from the plurality of data elements in a period of time and to generate (Figure 1 and ¶0008-0009 teach the history database (1) and calibration data analysis unit (2) are responsible for calculating the “drift amount” (interpreted as measurement error) and using the drift amount to calculate a calibration period prediction.  The calibration period prediction is interpreted as an output information.  ¶0018 teaches that the drift amount can be determined based on input data from the history database (1) by comparing prior calibrations.); a storage processing unit configured to store, on a storage device, the output information generated by the generation unit (Figure 2 teaches the computer (100) has a memory (HD (106)) that is capable of storing the output information.); and a display processing unit configured to acquire the output information from the storage processing unit (Figures 1 and 2 teach a display unit (8) that is described as displaying the output from the analysis of the system in ¶0016.) and to display a change with time of the measurement error of the one or more instruments presenting a tendency of the aging degradation of the measurement error, per calibration points, of the one or more instruments (¶0009-0010 teach that the drift amount is considered (change with time of the measurement error) in order to determine the appropriate cycle of instrument calibration.  This determination is passed on the value of the tolerance deviation of the data.  The “tolerance deviation” is interpreted as the point at which the calibration deviation has “degraded” with time (aging degradation) to where the instrument will need to be calibrated again.), or a change with time of a maximum measurement error 
KUSUMI does not disclose an acquisition unit configured to acquire a plurality of calibration work information about a calibration of one or more instruments performed at different dates and times by a maintenance apparatus configured to perform the calibration of the one or more instruments.
KUSUMI does not explicitly disclose how the calibration information is obtained.
However, ARITA teaches an acquisition unit configured to acquire a plurality of calibration work information about a calibration of one or more instruments performed at different dates and times (Figure 1 teaches a layout of the communication structure of the apparatus (which is interpreted as the connected network of the plant management systems) where a management device (2) receives data from the maintenance tool (4) via a terminal (3-1 to 3-M)  The terminal is interpreted as an acquisition unit. ¶0050 teaches that the history of the plant is held in a database via the site management device (1).  The history of the plant is interpreted as containing the historical maintenance/calibration data.)  and a maintenance apparatus configured to perform the calibration of the one or more instruments. (Figure 1 teaches a layout of the communication structure of the apparatus where a management device (2) receives data from the maintenance tool (4) via a terminal (3-1 to 3-M). ¶0024 teaches a maintenance tool (4) performs calibrations on units (5-1 to 5-k) on a particular floor of a plant.)
One of ordinary skill would have been motivated to apply the known maintenance tool and acquisition unit technique of ARITA to the calibration information retrieval method of KUSUMI in order to use a portable maintenance tool to calibrate instruments at various location in the plant (ARITA, ¶0024) that is capable of communication with terminals (similar to the networked setup of KUSUMI, Figure 2) to transmit and receive data and instructions.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known maintenance tool calibration technique of ARITA to the calibration information retrieval method of KUSUMI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 12, KUSUMI in view of ARITA teaches the non-transitory computer-readable recording medium according to claim 11, wherein the acquisition unit receives the calibration work information from a maintenance apparatus that performs the calibration on the instrument. (ARITA, Figure 1 teaches a layout of the communication structure of the apparatus where a management device (2) receives data from the maintenance tool (4) via a terminal (3-1 to 3-M). ¶0024 teaches a maintenance tool (4) performs calibrations on units (5-1 to 5-k) on a particular floor of a plant.  This maintenance tool communicates with a network (See Figure 1), as such can be incorporated into the networked system of KUSUMI to perform the same function.)

As to claim 13, KUSUMI in view of ARITA teaches the non-transitory computer-readable recording medium according to claim 12, wherein the extraction unit stores a plurality of input formats corresponding to a plurality of types of maintenance apparatuses; and uses an input format according to a type of the maintenance apparatus that is targeted from the plurality of input formats and extracts the plurality of data elements from the calibration work information. (KUSUMI ¶0002 teaches that various types of instruments are used in the plant that the invention is applied to, including flow rate, pressure, and temperature sensors. Figure 3 teaches a calibration record that has specific information regarding what is measured by the instrument that is stored in the history database (1) (which is interpreted as the analogous extraction unit.) The different instruments will have a different format (units, specifications) as they have differing constructions and calibration items.)

As to claim 14, KUSUMI in view of ARITA teaches the non-transitory computer-readable recording medium according to claim 11, wherein the generation unit arranges the plurality of data elements in an order defined by the output format and generates the output information. (KUSUMI ¶0009 teaches that the output information (calibration cycle prediction) is generated based on the information from the calibration data.  The equations/calculation used in the prediction of the calibration cycle are interpreted as placing the data elements (as shown in Figure 3) in some kind of order based on the information on the output format in order to complete the calculations. Applicant does not elaborate on this particular step further in the specification (regarding the “order” and how it is determined by the output format), so the possible interpretation of the prior art is broad.  Additionally, Figure 2 shows the “generation unit” of KUSUMI is located on a computer (100) that is capable of performed the claimed function.)

As to claim 15, KUSUMI in view of ARITA teaches the non-transitory computer-readable recording medium according to claim 11, wherein the generation unit causes a result acquired by performing an operation defined by the output format on at least one data element of the plurality of data elements to be included in a part of the output information. (KUSUMI ¶0009 teaches that the output information (calibration cycle prediction) is generated based on the information from the calibration data.  The “operation” performed is a calculation.)

As to claim 16, KUSUMI teaches a method comprising: each of the one or more instruments being a measuring device in a plant (¶0002 teaches that the instruments being measured pertain to instruments in a plant.); extracting, by the device, from the calibration work information, a plurality of data elements including the instrument identification information and the calibration result from the calibration work information that is related to the maintenance work performed for multiple times on each of the one or more instruments, the plurality of data elements having a predetermined output format (Figures 1-4 and ¶0017 teach that the information regarding calibrations is sent to the instrument calibration history database (1) and is output to a computer (100) via an input port (101). Calibration “history” is interpreted as a calibration performed at different dates and times. Figures 3 and 4 teach the data is outputted in a predetermined output format.); generating, by the device, a measurement error for each of the one or more instruments based on the calibration result from the plurality of data elements in a period of time and to generate an output information including an instrument identification information and said measurement error Figure 1 and ¶0008-0009 teach the history database (1) and calibration data analysis unit (2) are responsible for calculating the “drift amount” (interpreted as measurement error) and using the drift amount to calculate a calibration period prediction.  The calibration period prediction is interpreted as an output information.  ¶0018 teaches that the drift amount can be determined based on input data from the history database (1) by comparing prior calibrations.); storing, on a storage device, the output information generated by the generating (Figure 2 teaches the computer (100) has a memory (HD (106)) that stores the output information.); and display processing to acquire the output information from the storage device (Figures 1 and 2 teach a display unit (8) that is described as displaying the output from the analysis of the system in ¶0016.)  and to display a change with time of the measurement error of the one or more instruments presenting a tendency of the aging degradation of the measurement error, per calibration points, of the one or more instruments (¶0009-0010 teach that the drift amount is considered (change with time of the measurement error) in order to determine the appropriate cycle of instrument calibration.  This determination is passed on the value of the tolerance deviation of the data.  The “tolerance deviation” is interpreted as the point at which the calibration deviation has “degraded” with time (aging degradation) to where the instrument will need to be calibrated again.), or a change with time of a 7Appl. No.: 16/550,285Attorney Docket No. YKG-0032US Reply to final Office Action dated October 26, 2021 maximum measurement error of the one or more instruments, presenting the tendency of the aging degradation of the maximum measurement error of each of the one or more instruments. 
KUSUMI does not disclose acquiring, by a device, a plurality of calibration work information about a calibration of one or more instruments performed at different dates and times by a maintenance apparatus configured to perform the calibration of the one or more instruments.
However, ARITA teaches acquiring, by a device, a plurality of calibration work information about a calibration of one or more instruments performed at different dates and times (Figure 1 teaches a layout of the communication structure of the apparatus (which is interpreted as the connected network of the plant management systems) where a management device (2) receives data from the maintenance tool (4) via a terminal (3-1 to 3-M)  The terminal is interpreted as an acquisition unit. ¶0050 teaches that the history of the plant is held in a database via the site management device (1).  The history of the plant is interpreted as containing the historical maintenance/calibration data.)  by a maintenance apparatus configured to perform the calibration of the one or more instruments. (Figure 1 teaches a layout of the communication structure of the apparatus where a management device (2) receives data from the maintenance tool (4) via a terminal (3-1 to 3-M). ¶0024 teaches a maintenance tool (4) performs calibrations on units (5-1 to 5-k) on a particular floor of a plant.)
One of ordinary skill would have been motivated to apply the known maintenance tool and acquisition unit technique of ARITA to the calibration information retrieval method of KUSUMI in order to use a portable maintenance tool to calibrate instruments at various location in the plant (ARITA, ¶0024) that is capable of communication with terminals (similar to the networked setup of KUSUMI, Figure 2) to transmit and receive data and instructions.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known maintenance tool calibration technique of ARITA to the calibration information retrieval method of KUSUMI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 17, KUSUMI in view of ARITA teaches the method according to claim 16, wherein the acquiring comprises receiving the calibration work information from a maintenance apparatus that performs the calibration on the instrument. (ARITA, Figure 1 teaches a layout of the communication structure of the apparatus where a management device (2) receives data from the maintenance tool (4) via a terminal (3-1 to 3-M). ¶0024 teaches a maintenance tool (4) performs calibrations on units (5-1 to 5-k) on a particular floor of a plant.  This maintenance tool communicates with a network (See Figure 1), as such can be incorporated into the networked system of KUSUMI to perform the same function.)

As to claim 18, KUSUMI in view of ARITA teaches the method according to claim 17, wherein the extracting comprises storing a plurality of input formats corresponding to a plurality of types of maintenance apparatuses; and using an input format according to a type of the maintenance apparatus that is targeted from the plurality of input formats and extracting the plurality of data elements from the calibration work information. (KUSUMI ¶0002 teaches that various types of instruments are used in the plant that the invention is applied to, including flow rate, pressure, and temperature sensors. Figure 3 teaches a calibration record that has specific information regarding what is measured by the instrument that is stored in the history database (1) (which is interpreted as the analogous extraction unit.) The different instruments will have a different format (units, specifications) as they have differing constructions and calibration items.)

As to claim 19, KUSUMI in view of ARITA teaches the method according to claim 16, wherein the generating comprises arranging the plurality of data elements in an order defined by the output format and generating the output information. (KUSUMI ¶0009 teaches that the output information (calibration cycle prediction) is generated based on the information from the calibration data.  The equations/calculation used in the prediction of the calibration cycle are interpreted as placing the data elements (as shown in Figure 3) in some kind of order based on the information on the output format in order to complete the calculations. Applicant does not elaborate on this particular step further in the specification (regarding the “order” and how it is determined by the output format), so the possible interpretation of the prior art is broad.  Additionally, Figure 2 shows the “generation unit” of KUSUMI is located on a computer (100) that is capable of performed the claimed function.)

As to claim 20, KUSUMI in view of ARITA teaches the method according to claim 16, wherein the generating comprises causing a result acquired by performing an operation defined by the output format on at least one data element of the plurality of data elements to be included in a part of the output information. (KUSUMI ¶0009 teaches that the output information (calibration cycle prediction) is generated based on the information from the calibration data.  The “operation” performed is a calculation.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KUSUMI (JP-2005043121-A) in view of ARITA (JP-09288510-A), as applied in claim 1, further in view of FURUYA (JPH-11211515-A).
As to claim 10, KUSUMI in view of ARITA teaches the apparatus according to claim 1, wherein the generation unit generates the output information a working time required to perform the calibration; and the display processing unit performs a process of displaying, on the display device, the working time for each worker. (ARITA, ¶0024 and ¶0054 teach that the work execution time is recorded and sent to the terminal (3-1).  This information is included with the calibration information.  When using the maintenance device of ARITA with the invention of KUSUMI, this information would be sent to the database of KUSUMI.)
KUSUMI in view of ARITA does not disclose that the output information includes including a worker who performs the calibration.
However, FURUYA teaches that inputted calibration data for a calibration record keeping system includes the worker who performs the calibration. (FURUYA, ¶0030 teaches that when inputting calibration data, the bibliographic data including the name of the executor is recorded and placed on the formatted form.)
One of ordinary skill would have been motivated to combine the bibliographic data from FURUYA to the calibration record keeping format of KUSUMI in order to obtain the ability to identify the worker who performed the calibration should there be inconsistencies with the data, or if another calibration should need to be performed a worker with experience with that instrument/equipment can be readily identified.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the bibliographic data from FURUYA to the calibration record keeping format of KUSUMI because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner does not rely upon the argued references to reject the claim limitations regarding the “measurement error” and “aging degradation”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726